Name: Commission Regulation (EC) No 2187/98 of 9 October 1998 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31998R2187Commission Regulation (EC) No 2187/98 of 9 October 1998 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies Official Journal L 275 , 10/10/1998 P. 0029 - 0029COMMISSION REGULATION (EC) No 2187/98 of 9 October 1998 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 12(4) thereof,Whereas Article 2 of Commission Regulation (EEC) No 3472/85 (3), as last amended by Regulation (EC) No 1204/97 (4), fixes the minimum quantity to be offered for intervention; whereas, given the structure of production in Greece and Portugal, for those countries the minimum quantity that could be offered for intervention in the 1991/92, 1992/93 and 1993/94 marketing years should be reintroduced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3472/85 is amended as follows:1. in Article 2(3), the words 'for the 1991/92, 1992/93 and 1993/94 marketing years` are deleted;2. in Article 2(4), the second subparagraph is deleted;3. in Article 8(1), the second subparagraph is deleted.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28. 7. 1998, p. 32.(3) OJ L 333, 11. 12. 1985, p. 5.(4) OJ L 170, 28. 6. 1997, p. 29.